Continuation of 12: The request for reconsideration has been considered but does not place the application in condition for allowance because: the proposed amendments raise new issues.

103 rejection:
The Applicant essentially argues that the substantive amendments to the independent claims associated with the sharing a blockchain ledger and negotiation of nodes by API calls overcomes the cited references in the previous rejection. The substantive amendments raise new issues. The new issues necessitate an updated search and reconsideration of the claims.

/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692